DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication: Amendment filed on 29 October 2021.
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1 and 11 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 11, and 13 have been amended.
No claims have been cancelled.
No claims have been newly added.

Specification
As per the Specification, the objection is withdrawn in view of Applicant’s Amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the claims recite the feature of “performing a join operation between the change data capture file and the previous full data snapshot by forced parallelism that utilizes more Hadoop data nodes than the default number of Hadoop data nodes for the size of the change data capture file to create a full data snapshot file for the current time period.”  Paragraph [0034] of the Specification states that “the step may perform an operation, such as a Left Outer Join, between the delta file and master file” which supports the amended limitation of “performing a join operation between the change data capture file and the previous full data snapshot.”  However, it is noted that Paragraph [0034] fails to disclose that said join operation is performed by forced parallelism.  Paragraph [0036] of the Specification states that “[p]rocessing points at steps 312, 314, 318, 320, 322 and 324 may be performed under a large layout, which forces parallelism on an increased number of Hadoop data nodes as opposed to default Hadoop parallelism based on file size.”  It is noted that paragraph [0036] of the Specification fails to disclose that the join operation itself is performed by force parallelism.  Rather, paragraph [0036] provides that the join operation may be performed under a large layout, which then forces parallelism on an increased number of Hadoop data nodes.”  
Furthermore, it is noted that the Specification provides that a preceding step 318 be executed wherein the system partitions by the CDC Join Key. It is noted that execution of said step 318 seems necessary in order for the join operation of step 320 to be executed properly.
As such, the claim(s) contains subject matter (i.e. performing a join operation by forced parallelism)  which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

As per claims 3 and 13, the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of Applicant’s Amendment.

Allowable Subject Matter
Claims 1-20, as recited, are allowable over the prior art.

Response to Arguments
Applicant's arguments directed to the claim rejections under 35 U.S.C. 112(a) have been fully considered but they are not persuasive.  Applicant asserts the argument that “the amended claim language is fully supported by Paragraphs 34 and 36 of the Specification.”  See Amendment, page 9.  The Examiner respectfully disagrees.
Specifically, the claims recite the feature of “performing a join operation between the change data capture file and the previous full data snapshot by forced parallelism that utilizes more Hadoop data nodes than the default number of Hadoop data nodes for the size of the change data capture file to create a full data snapshot file for the current time period.”  Paragraph [0034] of the Specification states that “the step may perform an operation, such as a Left Outer Join, between the delta file and master file” which supports the amended limitation of “performing a join operation between the change data capture file and the previous full data snapshot.”  However, it is noted that Paragraph [0034] fails to disclose that said join operation is performed by forced parallelism.  Paragraph [0036] of the Specification states that “[p]rocessing points at steps 312, 314, 318, 320, 322 and 324 may be performed under a large layout, which forces parallelism on an increased number of Hadoop data nodes as opposed to default Hadoop parallelism based on file size.”  It is noted that paragraph [0036] of the Specification fails to disclose that the join operation itself is performed by force parallelism.  Rather, paragraph [0036] provides that the join operation may be performed under a large layout, which then forces parallelism on an increased number of Hadoop data nodes.”  As such, the claim(s) contains subject matter (i.e. performing a join operation by forced parallelism)  which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Accordingly, the claim rejections under 35 U.S.C. 112(a) are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/
May 31, 2022
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152